FILED
                              NOT FOR PUBLICATION                             SEP 17 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SURJIT SINGH,                                     No. 08-74071

               Petitioner,                        Agency No. A077-421-500

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Surjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-

Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and we deny in part and

grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Singh failed to show it is more likely than not that he will be tortured in India. See

Sowe v. Mukasey, 538 F.3d 1281, 1288-89 (9th Cir. 2008) (evidence of changed

country conditions defeated CAT claim).

      Contrary to the BIA’s instructions to the IJ in its remand order, the IJ did not

analyze Singh’s claim with a presumption that his fear of future persecution was

well-founded. Thus, the IJ did not shift the burden of proof to the government on

the issues of changed country conditions and internal relocation. See 8 C.F.R.

§ 1208.13(b)(1)(ii). Accordingly, substantial evidence does not support the BIA’s

affirmation of the IJ’s finding that Singh’s presumption of future fear was rebutted

by changed country conditions in India, because the IJ did not make this finding.

For the same reasons, substantial evidence does not support the BIA’s affirmation

of the IJ’s finding that the government established Singh could reasonably relocate

outside the Punjab. Accordingly, we remand Singh’s asylum and withholding of

removal claims. See INS v. Ventura, 537 U.S. 12, 16 (2002) (per curiam).




                                           2                                    08-74071
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               08-74071